Citation Nr: 1639102	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-02 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to non-service connected pension benefits. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 2, 1967 to August 1, 1967, exclusive of July 14, 1967 through July 16, 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 decision by the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA).

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript is in the record. 


FINDING OF FACT

The Veteran does not have 90 days of active service. 


CONCLUSION OF LAW

The criteria for basic eligibility for non-service connected pension benefits have not been met.  38 U.S.C.A. §1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board thus finds that the outcome of the present appeal is based upon application of the law to the known facts.  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of VCAA are not applicable in cases which are decided as a matter of law, and not the underlying facts, or development of facts.  Manning v. Principi, 16 Vet. App. 534, 542- 43 (2002); see Smith v. Gober, 14 Vet. App. 227 (2000) (stating that the VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (stating that the VCAA is not applicable where law, not factual evidence, is dispositive).

Finally, in the circumstances of this case, where there is no legal basis for eligibility for nonservice-connected pension benefits, a remand for additional development would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Nevertheless, the Board notes that the Veteran was provided with VCAA notice in a June 2010 letter.  Furthermore, his personnel records have been obtained and are part of the evidentiary record.  Therefore, any duty to notify and assist has been met.  

NSC Pension

The Veteran contends that he has the requisite 90 days of wartime service required in order to be considered for non-service connected pension benefits.  

Initially, the Board notes the Veteran's assertion in his November 2010 notice of disagreement that the August 2010 denial contains clear and unmistakable error (CUE).  As this decision was never final and is in fact the decision on appeal, this AOJ decision cannot be the subject of CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).

The law provides that VA shall pay to each veteran of a period of war who meets the service requirements of this section (as prescribed in subsection (j) of this section) and who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct, pension at the rate prescribed by this section.  38 U.S.C.A. § 1521(a). 

A veteran meets the service requirements of this section if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j). 

The term "period of war" is defined by statute.  In the case of a veteran who served during the Vietnam era but did not serve in the Republic of Vietnam, the period began on August 5, 1964, and ended on May 7, 1975.  38 U.S.C.A. § 101(29)(B) (West 2014); 38 C.F.R. § 3.2(f) (2015).

In this case, the Veteran's DD 214 reflects that he entered service on May 2, 1967 and was separated on August 1, 1967.  However, under the section of this document entitled "Non-Pay Periods/Time Lost", it states "3 Days (14 JUL-16JUL67)".  The section entitled "Statement of Service" reports that the Veteran had total active service of two months and 27 days.  

In light of this documentation from the service department, the Board must find that the Veteran does not meet the basic criteria in order to be considered for non-service connected pension.  Although he served during a period of war, the service department indicates that he had less than 90 days of active service.  

The Board agrees with the Veteran's assertion that based solely on the May 2, 1967 date of entry and the August 1, 1967 date of discharge, the Veteran would have the required 90 days of service.  In fact, inclusive of those dates, it would be 92 days of service.  However, the DD 214 states that the Veteran lost 3 days of service from July 14, 1967 to July 16, 1967.  This reduces his total days of active service to 
89 days, which means that he does not have the 90 days needed for consideration for pension.  That the service department intended to exclude these days from counting as active service is shown in that the DD 214 states his total active service was two months and 27 days. 

The Board notes that the reason for excluding July 14, 1967 to July 16, 1967 when calculating the Veteran's active service is not provided in his DD 214 or his personnel records.  However, for the purposes of this decision, the reasons for the exclusion are irrelevant.  In this regard, service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  The claimant's recourse is with the service department.  See Spencer v. West, 13 Vet. App. 376, 380 (2000) (stating that VA is bound by service department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("[S]ervice department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.").

Section 3.203 is a "general evidentiary rule," Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008), that "describes the types of evidence VA may rely on to establish eligibility for a non-service-connected pension," King v. Shinseki, 
26 Vet.App. 484, 489 (2014) (emphasis added).  Section 3.203 provides that, for the purpose of establishing entitlement to enumerated benefits, VA

may accept evidence of service submitted by a claimant (or sent directly to [VA] by the service department), such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:
(1) The evidence is a document issued by the service department. ... ; and
(2) The document contains needed information as to length, time and character of service; and
(3) In the opinion of [VA] the document is genuine and the information contained in it is accurate.

38 C.F.R. § 3.203(a) (2016).  When the claim at issue is one for pension benefits, the regulation specifies that, in addition to the requirements of subsection (a), "a document submitted to establish a creditable period of wartime service for pension entitlement may be accepted without verification if the document (or other evidence of record) shows":  (1) service of four months or more; (2) discharge for disability incurred in the line of duty; or (3) 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b).  

In this regard, the Board notes that the DD Form 214 is specifically listed in subsection (a) of § 3.203 as a type of document that VA may accept as evidence of service "without verification from the appropriate service department."  Additionally, the Board finds that the DD Form 214 of record is sufficient to establish length, time, and character of service.  

The Board adds that the only exception to the 90 days requirement is for the Veteran to have been discharged for a service-connected disability.  However, the DD 214 states he was discharged for the convenience of the government, and service connection has not been established for any disability.  Thus, the Veteran does not qualify for the exception.  38 U.S.C.A. § 1521(j).

The Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  As there is no legal basis upon which to award non-service connected pension benefits, the appeal must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to non-service connected pension benefits is denied. 



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


